DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.  
The claims, as amended in Examiner’s Amendment, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Maier (Reg. No. 53,255) on 25 April 2022.
Title is amended in accordance with MPEP 606.01.  It is noted that existing title is directed to generic data migration and fails to accurately reflect the claimed invention.
The application has been amended as follows: 
Title
MEMORY DATA MIGRATION METHOD AND APPARATUS WHERE COLD DATA IS MIGRATED TO SHARED STORAGE PRIOR TO STORING IN DESTINATION STORAGE

Claims
1. (Currently Amended)  A data migration method applied to a computing system, the computing system comprising a first memory and a second memory, and the method comprises: 
classifying to-be-migrated data into first to-be-migrated data and second to-be-migrated data, wherein the to-be-migrated data is located in the first memory; 
migrating, bypassing a storage device, the first to-be-migrated data to the second memory; [[and]] 
writing the second to-be-migrated data into [[a]] the storage device, wherein the storage device is a shared storage device of the first memory and the second memory; and
wherein the first to-be-migrated data is hot data, and the second to-be-migrated data is cold data.

9. (Currently Amended)  A data migration apparatus, comprising: 
a first memory; and 
a processor coupled to the first memory and configured to execute instructions to: 
classify to-be-migrated data into first to-be-migrated data and second to-be-migrated data, wherein the to-be-migrated data is located in the first memory; [[and]] 
migrate, bypassing a storage device, the first to-be-migrated data to a second memory, and write the second to-be-migrated data into [[a]] the storage device, wherein the storage device is a shared storage device of the first memory and the second memory; and
wherein the first to-be-migrated data is hot data, and the second to-be-migrated data is cold data.

16. (Currently Amended)  A computing system, comprising a migration apparatus, a first memory, a second memory, and a storage device, wherein the migration apparatus is configured to: 
classify to-be-migrated data into first to-be-migrated data and second to-be-migrated data, wherein the to-be-migrated data is located in the first memory, 
migrate, bypassing the storage device, the first to-be-migrated data to the second memory, and write the second to-be-migrated data into the storage device; [[and]] 
the storage device is configured to receive the second to-be-migrated data, wherein the storage device is a shared storage device of the first memory and the second memory; and
wherein the first to-be-migrated data is hot data, and the second to-be-migrated data is cold data.

Reasons for Allowance
Claims 1 recites, at least, hot data that is migrated to destination storage by bypassing shared storage, and cold data that is migrated to said shared storage.  This subject matter is reflected in the following limitations of claim 1.
migrating, bypassing a storage device, the first to-be-migrated data to the second memory;
writing the second to-be-migrated data into the storage device, wherein the storage device is a shared storage device of the first memory and the second memory; and
wherein the first to-be-migrated data is hot data, and the second to-be-migrated data is cold data
Watanabe (US 20020144070) teaches copying target data (first to-be-migrated data) from source disk (first memory) to destination disk (second memory) (see Watanabe Fig. 20, ¶[20]).  Watanabe also teaches copying data to be updated (second-to-be-migrated data) from said source disk to side file (storage device) and copying said data to be updated from said side file to said destination disk (see Watanabe Fig. 20, ¶[21]).  However, Watanabe does not appear to explicitly teach migrating hot and cold data in the manner described above in claim 1.  Therefore, claim 1 is considered allowable over Watanabe.
Claim 9 is the apparatus claim corresponding to method claim 1 and is considered allowable for the same reasons as claim 1.
Claim 16 is the system claim corresponding to method claim 1 and is considered allowable for the same reasons as claim 1.
Claims, dependent upon independent claims 1, 9 or 16, are also considered allowable for the same reasons as said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139